Citation Nr: 0513378	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35.
.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from September 1964 to 
September 1966.  He died in May 2000 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appellant testified before the 
undersigned at a hearing held at the RO in February 2002.  
This case was remanded by the Board in July 2003 and March 
2004; it was most recently returned to the Board in March 
2005.


FINDINGS OF FACT

1.  The veteran died in May 2000 from respiratory acidosis 
due to pneumonia due to carcinoma of the esophagus.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

3.  The veteran's fatal respiratory acidosis, pneumonia and 
carcinoma of the esophagus were not demonstrated during his 
active military service or until decades thereafter, and are 
not shown to have been related to service.


CONCLUSIONS OF LAW

1.  Respiratory acidosis, pneumonia and carcinoma of the 
esophagus, to include as due to exposure to herbicides, was 
not incurred in or aggravated by service and may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.312 (2004). 

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.CA. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.   

In this case, VA provided the appellant with VCAA notice 
after the initial adjudication of her claim.  The Board 
finds, however, that the out-of-sequence VCAA notice is not 
prejudicial to her for the reasons specified below.  

The appellant filed her claim in this case in May 2000.  
Entitlement to the benefits at issue were thereafter denied 
in an April 2001 rating decision.  The rating decision 
explained that her claim for service connection for the cause 
of the veteran's death was denied because the evidence did 
not show that his recorded cause of death was related to 
service.  She was also advised in the rating decision of the 
specific criteria to establish entitlement to DEA benefits.  
In response to her notice of disagreement with the April 2001 
decision, the RO issued the appellant a statement of the case 
in October 2001 which notified her of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  

Following the March 2004 Board remand, VA provided the 
appellant with correspondence in April 2004 requesting that 
she identify any outstanding medical records.  She was 
advised that she could submit any evidence or information in 
her possession to VA, or instead request that VA attempt to 
obtain such evidence or information on her behalf.  She was 
also specifically advised that VA would obtain relevant 
records from any federal agency, and would make reasonable 
efforts on her behalf to obtain relevant records not held by 
a federal agency.  The appellant was advised that to 
substantiate her claim for service connection for the cause 
of the veteran's death, the evidence, in particular, had to 
document that a service incurred or aggravated disease or 
injury caused or aggravated the veteran's death.  She was 
also advised of the criteria for establishing DEA benefits.  
The record reflects that the appellant's claims were 
thereafter essentially readjudicated in a November 2004 
supplemental statement of the case, which also provided her 
with the text of the regulations implementing the VCAA.

The above VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and of Charles v. 
Principi, 16 Vet. App. 370 (2002).  At this point, the 
appellant has been collectively advised, via the rating 
decision, statement of the case, supplemental statements of 
the case, and the April 2004 correspondence, as to what 
information and evidence is necessary to substantiate the 
claims, and also advised as to what evidence she is 
responsible for obtaining and of what evidence VA will obtain 
on her behalf.  Moreover, the record reflects that VA has 
obtained all available medical records identified by her, and 
notes that in February 2003 she requested that VA adjudicate 
her claims based on the records already on file.  At this 
stage of the appeal, the Board finds that no further notice 
is needed to comply with the VCAA, and that the failure to 
provide the appellant with VCAA notice prior to the April 
2001 adjudication did not affect the essential fairness of 
the adjudications, and therefore was not prejudicial to her.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 
14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board points out that the appellant has not explained how 
any error in the timing or content of the VCAA notice has 
prejudiced her.

The Board notes in passing that the March 2004 remand 
requested that the RO make a specific determination as to 
whether it was prejudicial error for VA not to have notified 
the appellant of the applicability of the provisions of the 
VCAA prior to the April 2001 rating decision.  This 
instruction was prompted by the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which was later 
withdrawn and replaced by Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Although the RO did not thereafter make such a 
determination, the Board finds that it was not until Mayfield 
was issued that the Court enunciated a standard for 
determining whether any error in the timing or content of 
VCAA notices was prejudicial.  Inasmuch as the Court in 
Mayfield affirmed the Board decision before it after 
determining that any timing or notice content errors were 
nonprejudicial to that appellant, the Board finds that the RO 
in this case was not required to address the matter of 
prejudice in the first instance.  A remand for the purpose of 
requiring the RO to address the matter of prejudicial error 
in the timing of the VCAA notice is therefore not warranted.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent and available records from all relevant 
sources identified by her, and for which she authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records, 
private medical records for May 1988 from Phenix Medical Park 
Hospital, and VA treatment records for 1988 to 2000.  The 
record reflects that the veteran may have received relevant 
treatment at the East Alabama Medical Center in 1996 or 1997.  
In May 1996 that facility indicated that no records for the 
veteran were available for the year 1987.  In October 2002 
the appellant signed an authorization form allowing VA to 
obtain records from East Alabama Medical Center covering the 
period from 1994 to 2000, although she indicated that the 
treatment records would pertain to seizures.  The Board 
attempted to obtain records from the above facility in 
October 2002 and February 2003, without success.  In February 
2003 the appellant indicated that she herself had contacted 
the East Alabama facility and learned that no records for the 
veteran were available.  She requested that VA process her 
claim on the basis of medical records already on file.  The 
Board accordingly concludes that VA's duty to assist the 
appellant in obtaining pertinent records in connection with 
her claims has been fulfilled.  See 38 C.F.R. § 3.159.

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the veteran's 
respiratory acidosis, pneumonia and esophageal cancer, 
including whether the esophageal cancer is secondary to 
exposure to herbicides (Agent Orange).  As will be discussed 
in further detail below, however, the veteran's service 
medical records are negative for any reference to esophageal 
cancer or respiratory complaints, and there is no post-
service evidence of any respiratory condition or esophageal 
cancer until decades after service.  In the absence of 
medical evidence suggestive of respiratory acidosis, 
pneumonia and/or esophageal cancer in service or for more 
than two decades thereafter, referral of this case for a VA 
opinion as to whether any respiratory acidosis, pneumonia or 
esophageal cancer originated in service or within one year 
thereof would in essence place the reviewing physician in the 
role of a fact finder.  This is the Board's responsibility.  
In other words, any medical opinion which links the veteran's 
respiratory acidosis, pneumonia, or esophageal cancer to his 
period of service would necessarily be based solely on any 
uncorroborated assertions by the appellant regarding the 
veteran's medical history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's respiratory 
acidosis, pneumonia or esophageal cancer may be associated 
with an established event, injury or disease in service.  38 
C.F.R. § 3.159(c)(4).  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).

With respect to the veteran's presumed exposure to herbicides 
in service, the Board points out that his respiratory 
acidosis, pneumonia and esophageal cancer are not disorders 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1116 or 38 C.F.R. § 3.309(e).  Moreover, while an appellant 
is not precluded from nevertheless proving that a disability 
resulted from exposure to herbicides in service under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), 
see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the 
Secretary of VA, based on a January 2003 report by the 
National Academy of Sciences (NAS), determined that the 
comprehensive review and evaluation of the available 
literature which NAS conducted in conjunction with the report 
had permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27,630-41 (May 
20, 2003).

Accordingly, the Board finds that remanding the case to 
obtain a medical opinion regarding whether the veteran's 
fatal respiratory acidosis, pneumonia or esophageal cancer 
are etiologically related to service is not warranted.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

I.  Service connection for the cause of the veteran's death

Factual background

The appellant contends that the veteran died of esophageal 
cancer resulting from exposure to herbicides in service.  

The veteran's death certificate shows that he died in May 
2000 from respiratory acidosis due to pneumonia due to 
carcinoma of the esophagus.  An autopsy was not performed.

At the time of the veteran's death, service connection was 
not in effect for any disorder.

The veteran's service medical records are silent for any 
complaints, finding or diagnosis of respiratory or esophageal 
disability.  His DD Form 214 lists his last duty assignment 
as in Vietnam.

Private medical records for May 1988 show that the veteran 
was treated for shaking and foaming at the mouth attributed 
to a history of alcohol abuse.

VA treatment reports on file for May 1988 to June 2000 show 
that the veteran reported smoking from one-half pack to two 
packs per day of cigarettes from about 1979 to 1999; he also 
reported a history of substantial alcohol use.  A chest X-ray 
study in August 1996 showed mild pulmonary emphysema with 
chronic bronchitis changes.  In October 1999 he presented 
with a one to three month history of dysphagia; he also 
reported hoarseness and throat soreness.  A Computed 
Tomography (CT) scan in October 1999 showed an esophageal 
mass, as well as mediastinal and right upper hilar 
adenopathy.  He underwent an esophagogastroduodenoscopy in 
November 1999, which was consistent with an esophageal 
neoplasm; a biopsy of the mass confirmed the presence of 
squamous cell carcinoma of the esophagus.

The veteran thereafter was seen in the intensive care unit in 
February 2000 for the evaluation of his neck mass, at which 
time he was placed on a ventilator.  Chest X-ray studies 
showed left lower lobe segmental atelectasis.  A CT scan of 
the chest and abdomen in March 2000 revealed a nodule located 
in the lower lobe of the right lung, felt to represent 
metastasis of the esophageal mass to the lung.  In April 2000 
the veteran was admitted for hemoptysis, at which time he was 
described as having locally advanced esophageal cancer, with 
metastasis to the lungs.  He was transferred to the intensive 
care unit after experiencing increased hemoptysis and 
respiratory acidosis.  The records show that he underwent a 
tracheostomy, and that a CT scan demonstrated invasion of the 
hypopharyngeal and upper cervical esophageal mass into the 
posterior wall of the trachea.  Treatment notes for the day 
prior to his death show that the veteran presented as 
lethargic, tachypneic, and tachycardic, with respiratory 
distress.  The next day he was found without vital signs.  
His family was notified, and did not authorize an autopsy.

In an April 1996 statement the veteran indicated that he was 
experiencing nose, throat and ear problems, with coughing 
since 1990.  At a VA examination in August 1996 he complained 
of rhinosinusitis times one year, sore throat, post nasal 
drip, and sinus and nose congestion.  He also reported a 
history of nicotine use.  Chest X-ray studies demonstrated 
chronic obstructive pulmonary disease and chronic bronchitis.  
Following physical examination the examiner diagnosed, inter 
alia, "history of nicotine," with residuals including 
chronic bronchitis.

At her February 2002 hearing before the undersigned, the 
appellant testified that the veteran experienced intermittent 
sore throats for at least three years before his death.  She 
indicated that the veteran was told that his cancer 
originated in the esophagus, but had metastasized to his 
lungs.  The appellant testified that she was never told that 
the veteran's sore throats were the early symptoms of the 
cancer, or that the cancer was related to herbicide exposure.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service incurrence of a malignant 
tumor during wartime service may be presumed if manifested to 
a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases does not include 
respiratory cancers, pneumonia, and/or esophageal cancer.  38 
C.F.R. § 3.309(e) (2004).

The Board notes that on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).

The veteran died from respiratory acidosis caused by 
pneumonia and esophageal cancer.  None of those conditions is 
a disease that is subject to presumptive service connection 
on an herbicide basis.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Although the esophageal cancer did metastasize 
to the veteran's respiratory system, and specifically to his 
trachea and lungs, the medical records on file consistently 
indicate that the primary site of the cancer was his 
esophagus.  In VAOPGCPREC 18-97, 62 Fed.Reg. 37954 (1997), 
VA's Office of General Counsel held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See also Darby v. 
Brown, 10 Vet. App. 243, 246 (1997).  Entitlement to service 
connection on a presumptive basis for respiratory acidosis, 
pneumonia and esophageal cancer is therefore denied.  

The appellant is not precluded, however, from proving that 
the veteran's respiratory acidosis, pneumonia and esophageal 
cancer resulted from exposure to herbicides in service under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).  See also Combee.

Service medical records are negative for any evidence of a 
respiratory or esophageal condition, there is no contention 
that he was treated for any such conditions in service, and 
there is no post-service medical evidence of a respiratory 
condition or esophageal cancer until more than 20 years after 
service.  None of the clinical treatment records on file 
suggests any relationship between the veteran's respiratory 
acidosis, pneumonia or esophageal cancer and his period of 
service, and there is otherwise no medical evidence 
suggesting that any of those conditions is etiologically 
related to service.  Although the appellant herself contends 
that the esophageal cancer is related to service (and 
particularly to exposure to herbicides), the record contains 
no probative medical or scientific evidence supportive of her 
contention, and there is no indication that she is qualified 
through education, training or experience to offer medical 
opinions.  Her statements as to medical causation therefore 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

In addition, as noted before, the Secretary of VA has 
determined, based on an NAS report issued in January 2003, 
that there is no positive association between exposure to 
herbicides and esophageal cancer, or any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630-
41 (May 20, 2003).  In other words, there is no competent 
medical evidence linking any respiratory acidosis, pneumonia 
or esophageal cancer to herbicide exposure in service, and 
the evidence, when viewed as a whole, indicates that the 
veteran's respiratory acidosis, pneumonia and esophageal 
cancer did not originate in service, but rather originated 
many years after service, and bear no etiological 
relationship to service.

In sum, presumptive service connection is not warranted for 
the veteran's respiratory acidosis, pneumonia or esophageal 
cancer under 38 U.S.C.A. § 1116, or under 38 C.F.R. § 
3.309(e), and the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, including on 
the basis of exposure to herbicides in service.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Her 
claim is accordingly denied.  
 

II.  Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
May 2000, service connection was not in effect for any 
disability.  As service connection for the cause of the 
veteran's death is not warranted, and as the veteran, when he 
died, did not have a service-connected total disability that 
was permanent in nature, the Board concludes that the 
criteria for basic eligibility for DEA under Chapter 35, 
Title 38, United States Code, have not been met.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35 is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


